Citation Nr: 1241468	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-26 618	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, concluding there was new and material evidence and, therefore, reopening this claim of entitlement to service connection for PTSD, but then denying this claim on its underlying merits (i.e., after a de novo review).  Because, however, the Veteran resides in Washington, DC, the RO in Roanoke, Virginia, has jurisdiction and is the RO that certified his appeal to the Board.

The Board previously considered and denied this claim for service connection for PTSD in March 2004 because, at the time, the Veteran had not established he had this claimed condition.  And when not appealed, that decision denying this claim for PTSD became final and binding on him based on the evidence then of record, in turn requiring the new and material evidence mentioned to reopen this claim before reconsidering it on its underlying merits.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2004).

Also in that March 2004 decision, the Board remanded a separate claim of entitlement to service connection for depression for compliance with Manlincon v. West, 12 Vet. App. 238 (1999), since the Veteran also had submitted a timely Notice of Disagreement (NOD) with the denial of this other claim, but had not been provided a Statement of the Case (SOC) concerning this claim.  After being provided this SOC in February 2005, however, he did not submit the required Substantive Appeal (VA Form 9 or equivalent statement) within the next 60 days or request an extension to do so to complete the steps necessary to perfect his appeal of this other claim to the Board.  See 38 C.F.R. §§ 20.200, 20.302, 20.303, 20.304, 20.305, and 20.306.  His appeal of this claim was denied as untimely in a May 2006 SOC, and he did not in response perfect a separate appeal of this timeliness issue.  Id.

He also had filed a claim of entitlement to service connection for substance abuse in August 2001.  The Board's March 2004 decision and remand resultantly had referred this pending claim to the RO for initial development and adjudication as the Agency of Original Jurisdiction (AOJ).  This substance abuse claim was denied in the July 2007 RO decision at issue that also reopened, but denied, the claim for PTSD.  And although both claims (that is, for PTSD and substantive abuse) were addressed in the June 2009 SOC since provided, the Veteran's July 2009 Substantive Appeal (on VA Form 9), in response to that SOC, indicated he was only continuing to appeal the denial of his claim of entitlement to service connection for PTSD.  Hence, he did not complete the steps necessary to perfect his appeal of his claim for substance abuse to the Board.  See 38 C.F.R. §§ 20.200, 20.302, 20.303, 20.304, 20.305, and 20.306.  So the decision as concerning this claim for substance abuse has become final and binding on him.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

In his NOD filed in September 2007, he had sought to appeal both his PTSD and depression claims to the Board.  He claimed that his substance abuse had resulted from his depression, rather than vice-versa, as the RO had determined in the July 2007 rating decision.  He in turn maintained the "depression was a direct result of the in-service stressor" that he had identified for his PTSD.  So his depression and substance abuse claims are part and parcel of the same underlying mental health claim.  As a consequence, he received an SOC in June 2009 confirming the denial of his substance abuse claim.  However, again, on his VA Form 9 in July 2009, in response, he only specifically appealed his PTSD claim to the Board, so this is the only claim currently at issue in this appeal.

But having said that, the Board must also point out that a decision by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) bears on the Veteran's now finally decided claims of entitlement to service connection for depression and substance abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that a claim for PTSD will also encompass any mental disability that reasonably explains the Veteran's condition, as he is not competent to diagnose psychiatric disorders.  Here, though, the claims for depression and substance abuse were, in fact, considered by the RO but not appealed to the Board, only instead the claim specifically for PTSD.  So the most the Board can do is refer these claims to the RO for further consideration since the Veteran does have a diagnosis of depression and claims the depression, like his PTSD, stems from the especially traumatic event ("stressor") during his military service.  And as for his substance abuse, it must be shown, as he is alleging, that it resulted from a primary service-connected disability like the PTSD and/or depression he is claiming, rather than his willful misconduct.  Where drug and alcohol abuse is at issue, service connection is precluded "in two situations:  (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Id.  Even if a Veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.  So resolving these matters is particularly important now that the Board, below, is finding the alleged stressor in service to be credible and resultantly remanding this claim for PTSD for a VA mental status evaluation for a medical nexus opinion concerning the likelihood the PTSD resulted from this or any other stressor in service.

As further concerning this underlying claim for PTSD, a hearing was held on October 23, 2012, at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office hearing).  The Veteran and his attorney were present, and a transcript of the proceeding is of record.  During the hearing, the Veteran testified that he is also receiving treatment for anxiety, which, like his PTSD, depression and substance abuse, he related to his military service.  This claim for anxiety, like those for depression and the substance abuse, is being referred to the RO for initial adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Turning back now to this underlying claim for PTSD, irrespective of the RO's decision to reopen this claim, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence since the prior final and binding decision, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, there is the required new and material evidence, then the Board, like the RO, must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  And the Board, like the RO, finds there is indeed this required new and material evidence to reopen this claim.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the RO for further development and consideration.

The Board has advanced the appeal of this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2004 decision, the Board considered and denied the Veteran's claim of entitlement to service connection for PTSD because he had failed to establish he had this claimed condition, such as in the way of a diagnosis.  He did not appeal that decision.

2.  Additional evidence since received, however, includes an e-mail from a former colleague in service and photographs pertaining to his alleged stressor, as well as additional medical records bearing on whether he has PTSD.


CONCLUSIONS OF LAW

1.  The Board's March 2004 decision, since not appealed, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, though, because the Board is reopening this claim for service connection for an acquired psychiatric disorder, the Board need not discuss whether the Veteran received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including in terms of apprising him of the evidence necessary to substantiate the element or elements of this claim that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim, regardless, so irrespective of any Kent concerns. 


Moreover, since rather than immediately readjudicating the claim on its underlying merits, the Board instead is then remanding the claim to the RO via the AMC for further development and consideration, the Board also need not discuss at this juncture whether there has been compliance with the other notice and duty to assist provisions of the VCAA.  This is better determined once the additional development of the claim is completed on remand.

II.  Analysis

The Veteran originally filed a claim of entitlement to service connection for PTSD in February 2001, which the RO denied in March 2002.  He appealed the RO's denial of his claim to the Board, but the Board also denied the claim in a March 2004 decision because he had not established he had this claimed condition, such as in the way of a diagnosis.  He did not then appeal the Board's decision to the Court (CAVC), so the Board's decision subsumed the RO's and became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

In the July 2007 rating decision now on appeal, the RO conceded the Veteran now has the required diagnosis of PTSD and therefore reopened his claim.  However, the RO continued to deny his claim on the basis that his alleged stressor in service could not be independently confirmed, to in turn support this diagnosis and its claimed linkage to that incident in service.

When a petition to reopen a claim is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final and binding disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

In another precedent case, Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

This particular case at hand, as mentioned, arose in the context of the Veteran trying to establish his entitlement to service connection specifically for PTSD.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).

Here, the prior claim as mentioned was denied in March 2004 because the Veteran had not established the first prong, a diagnosis of PTSD.  The reference to 38 C.F.R. § 4.125(a) means the PTSD diagnosis must be in accordance with the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STASTISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  The Court has taken judicial notice of the standards to establish a diagnosis of PTSD.  The Court acknowledged that in assessing whether a stressor is sufficient to trigger PTSD, it is a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  

Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).  Moreover, there need not be a "clear" diagnosis of this condition, and a PTSD diagnosis is presumed to be in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressor claimed.  Id.

So, here, the evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is that which has been added to the record since the final and binding March 2004 Board decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim on any basis, so irrespective of whether on the underlying merits or, instead, a prior petition to reopen the claim).

The evidence since submitted includes treatment records from the VA Medical Center (VAMC) in Washington, DC, dated from November 2004 through January 2005 and from May 2005 through March 2007.  Also submitted was a portion of the Veteran's service personnel records (SPRs), obtained in February 2005, although these records do not directly bear on the central issues of the present claim as they relate to purely administrative matters and are not essential to determining whether he has PTSD related to his military service or to assessing the credibility of his claimed stressor.  But he also has submitted two items of other evidence tending to support the credibility of his claimed stressor - the first being an e-mail exchange from a colleague dated in February 2009 and the second a series of color photographs showing the Veteran with another colleague in Korea in 1973.

Based on this evidence, it is clear the claim must be reopened as this additional medical evidence tends to support a diagnosis of PTSD, so tends to support the notion the Veteran has this claimed condition.  His most recent treatment records from 2007 reference his "prolonged PTSD."  These include a psychiatric note dated in December 2006, which list a diagnosis of PTSD and references a suicide attempt twelve years prior.  These records also include psychiatric treatment notes of the Veteran's regular attendance at support group meetings.  In a treatment record dated in November 2004, he reported having nightmares, which he said had bothered him increasingly over several months and were accompanied by night sweats.  He also indicated the nightmares were of a stabbing he had witnessed while in service.  As well, he reported a hyper-startle response.

This consistent diagnosis of PTSD over three years following the denial of his previous claim for benefits is in marked contrast to the medical records in the file at the time of the Board's March 2004 decision.  The medical evidence at that time only included records from the Washington VAMC through October 2001, which overwhelmingly relate to his substance abuse treatment and hospitalizations.  Because, however, the evidence since submitted tends to show he has PTSD and suggest it is the result of his claimed stressor in service, this additional evidence is both new and material to his claim and, thus, sufficient reason to reopen this claim.


ORDER

This claim for service connection for PTSD is reopened, subject to the further development of this claim on remand.


REMAND

The Veteran attributes his PTSD to especially traumatic events ("stressors") that he says occurred during his military service.  He therefore believes his PTSD is a service-connected disability.  Although reopening this claim because he now has the required DSM-IV diagnosis of PTSD, the RO nonetheless ultimately continued to deny this claim on its underlying merits for lack of corroboration of his claimed stressor in service.  For the reasons and bases discussed below, however, the Board finds the stressor to be credible.


Verification of the Veteran's stressor rests in part on his credible lay testimony and statements.  In particular, he relates his PTSD to an event in service that happened in the summer of 1973.  He was stationed near Pyeongtaek, Republic of Korea, where he was caught in what he characterized as a "race riot."  He heard noise around one of the night clubs closest to base, and on his way back to base he was caught up in a crowd.  He saw a friend of his stabbed in the neck with a broken bottle by a white soldier, an incident that he says has caused him persistent nightmares since, as documented in his medical treatment records.  He provided the names of the victim and the perpetrator.  He saw another unidentified white soldier thrown into a granite-mining pit by a group of black soldiers, after which the soldier was paralyzed.

These stressor statements are supported by the circumstantial evidence that the Veteran has submitted concerning his claim.  The first are color photographs that he states show him shaking hands with the stabbing victim just a day after the riot.  The Veteran's last name is visible on his jacket, and the other person in the photographs is wearing a bandage on his head.  While the Veteran testified that the victim was stabbed in the neck, and the photograph shows bandages around the head, it is also clear that the bandages appear to be thicker below the victim's right ear.  Because the Veteran's testimony accords with the subject matter of the photographs, they tend to support the occurrence of this stressor.

The closing brief also references two e-mails from the Veteran's colleagues in service, although unfortunately only one is in the file.  In this email conversation, the Veteran asked whether the recipient remembered the "riot in the village."  The respondent wrote that he "flew out the next day on leave" and "left before all hell broke loose."  He "did not realize how bad things were until returning from leave."  In his testimony during his hearing before the Board, the Veteran indicated that the respondent of the email exchange was "one of the white troops" and did not respond once he realized who the Veteran was.  The Veteran also testified about a second email, which is unfortunately not contained in the file.  He stated that this email was written by another one of the white soldiers who remembered the riot well and also has PTSD from it.  This soldier apparently referenced "burning down a hooch" while he was trapped inside screaming.

Because the second email is not in the file, the Veteran's lay testimony about that email is not independently corroborated.  However, the first email does corroborate that disorderly conduct or a fight did occur as it confirms the Veteran's question about the "riot in the village" and referencing that "all hell broke loose."  The photographs submitted by the Veteran clearly identify him by his last name on the jacket and portray him standing next to a person with bandages around his head, especially below his right ear.  Taken as a whole, this tends to support the Veteran's testimony that an event occurred in which he witnessed another soldier stabbed in the ear or neck with a broken bottle.

Although not referenced in the Veteran's pleadings, the Board also acknowledges a significant academic literature on the poor state of race relations in the U. S. military in the Republic of Korea during the Vietnam War.  See Managing Diversity in the Military (Dansby, Stewart, & Webb, eds., p. xxii) (stating the Army experienced a "stunning number of race riots," including at camps in Korea); Sex Among Allies:  Military Prostitution in U.S.-Korea Relations (Moon, p. 67-74) (documenting the serious race riot at Camp Humphreys in Anjeong-ri, near Pyeongtaek in 1971, involving American soldiers).  The background of racial tension in the United States military stationed in Korea at this time may be relevant to the present claim.

The RO was unable to verify the claimed stressor through ordinary channels.  In January 2012, the United States Army Crime Records Center in Fort Belvoir, Virginia, turned up negative criminal records associated with the time frame or type of events identified by the Veteran.  In February 2012, a search of unit records by the National Archives and Records Administration (NARA) in College Park, Maryland, turned up no documentation relating to a race riot in this period, or to a similar casualty, although records were incomplete.  In July 2007, a request for morning reports at the National Personnel Records Center (NPRC) in St. Louis, Missouri, which is a military records repository, also was unremarkable for evidence of an incident similar to the one identified by the Veteran.

The records searches may have been deficient in several ways, however.  First, the Veteran has had a name change since service that has not been reflected in the search documents.  Second, the Army Crime Records Center only searched for criminal records for the Veteran, himself, and not the victim of the stabbing or any of the other members involved in the riot, as is clear from the correspondence.  Third, the records requests assumed that the incident would have been characterized as a "race riot" in the documentation.  It is unclear how large the group of people involved was, nor is it clear that significant property damage resulted beyond "burning down the hooch."  It appears the event involved at least a fight or an altercation, but it is unclear that a records request that broad would be successful.  The Veteran's PTSD stressor is of the type and nature that would be difficult to corroborate through a search of historical records in any event.

In the end, however, even if they exist, the historical records would only show circumstantial evidence.  This case turns on the credibility of whether he witnessed another soldier being stabbed in the neck with a bottle, not whether a race riot actually occurred or the circumstances surrounding it.  For three reasons, the Board finds that he is credible and that the stressor has been sufficiently corroborated.  First, the email from the fellow soldier affirmatively responded to the Veteran's request to see whether he remembered the "village riot."  The soldier did remember and indicated that "all hell broke loose."  Second, the photographs clearly show the Veteran standing next to a colleague wearing a bandage around his head, continuing below his right ear.  While the date of the photographs is not immediately obvious, the photographs show, at a minimum, that the Veteran had a colleague who suffered the types of injuries that the Veteran testified were sustained in an event that triggered his PTSD.  Finally, the Veteran himself is credible.  While his testimony alone might not be entirely persuasive to the Board, it is corroborated here by two additional pieces of evidence:  first, the email, which confirms that an event took place, and second, the photographs, which suggest that an injury took place.  This corroborating evidence not only tends to support the series of events about which the Veteran testified; it also supports the Veteran's credibility that he is testifying truthfully.

As a result, the Board finds that the Veteran's stressor has been verified, and he has shown an event or injury in service that could have given rise to his PTSD.  Because, then, he has not been provided a VA compensation examination for a medical nexus opinion concerning whether his PTSD diagnosis is a result of this specific stressor in service, this must be done before deciding this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

This examination on remand should include a full mental status evaluation, considering not only PTSD but also the Veteran's other possible conditions such as anxiety, depression and substance abuse that he claims also is secondary.  As already alluded to, in Clemons, 23 Vet. App. at 1, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Here, though, the Veteran's claims for depression and substance abuse have been denied and not appealed, so there is the preliminary burden of first reopening these claims with new and material evidence before they may be reconsidered on their underlying merits, including as they pertain to the PTSD.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The Veterans Court (CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.

In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

So in the course of this VA compensation examination on remand, the examiner should address the state of the Veteran's mental health as a whole and identify any and all conditions that he has attributable to his military service.

Finally, in a letter dated in October 2001, the Veteran indicated that he had completed a substance abuse program at the VAMC in Martinsburg, West Virginia.  These records have never been requested by the RO and are not in the claims file, and they may be useful to this VA compensation examiner on remand.  In addition, any additional records at the Washington, DC, VAMC dated after March 2007 should be requested on remand and made available to this examiner.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated and maintained within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file). See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request all records relating to the Veteran's substance abuse treatment at the Martinsburg VAMC.  In addition, request all relevant evaluation or treatment records concerning his PTSD and other mental health illnesses from the Washington, DC, VAMC dated after February 2007.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA mental status evaluation to ascertain all current mental disorders (e.g., PTSD, depression, anxiety, substance abuse, etc.) and for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) any current mental disorder, including especially but not limited to the PTSD, was incurred in, caused by, or is related to the Veteran's active military service, in particular to the stabbing incident that he alleges occurred during a race riot during the summer of 1973 while he was stationed in Korea.
All testing and evaluation needed to make these determinations of diagnosis and etiology should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Specifically, the examiner should consider the Veteran's detailed statements about the stabbing he witnessed during service and his descriptions of the onset of and continuing symptoms ever since.

If, after consideration of all pertinent facts, additional testing results, or procurable data, the examiner cannot provide this requested opinion without resorting to mere speculation, then this must be expressly indicated but, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  Merely saying he or she cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

3.  Then, readjudicate this claim for service connection for PTSD in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


